
	

115 SRES 520 IS: Recognizing and commending the contributions of Li Ka-shing in global business leadership and philanthropy upon his retirement from a 78-year professional career.
U.S. Senate
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 520
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2018
			Mr. Hatch (for himself and Mrs. Feinstein) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Recognizing and commending the contributions of Li Ka-shing in global business leadership and
			 philanthropy upon his retirement from a 78-year professional career.
	
	
 Whereas Congress has recognized examples of corporate statesmanship and philanthropy in an effort to encourage similar engagement within the United States and abroad;
 Whereas Li Ka-shing was the chairman of the CK Group of Companies, a multinational corporation with 310,000 employees operating in 57 countries around the world;
 Whereas Li Ka-shing has dedicated his life not only to the success of the CK Group of Companies, but also to improving the welfare of all of humanity;
 Whereas, at the age of 12, Li Ka-shing was forced to leave school to provide for his family following the death of his father from tuberculosis, and later became the wealthiest individual in Asia;
 Whereas the business philosophy of Li Ka-shing reflects his belief in the importance of cooperation and contribution from allies, partners, and employees;
 Whereas Li Ka-shing believes and has taught that an equitable society can only be achieved if individuals are willing to do their part to build a more caring society;
 Whereas, in 1980, Li Ka-shing established the Li Ka Shing Foundation to nurture a culture of giving and to foster creativity, constructive engagement, and sustainability;
 Whereas, to date, Li Ka-shing, through the Li Ka Shing Foundation and the CK Group of Companies, has given some $3,000,000,000 to support critical programs that transcend national boundaries, governments, ethnicities, religions, and politics;
 Whereas the philanthropy of Li Ka-shing includes donations to children's health and resources centers, cancer research centers, and major medical and bioscience research facilities at Stanford University, the University of California, Berkeley, and the University of California, San Francisco;
 Whereas Li Ka-shing has given billions of dollars to combat hepatitis, avian flu, and hereditary and degenerative diseases;
 Whereas Li Ka-shing has funded scholarships at the University of Utah, Utah Valley University, and schools throughout Canada, Asia, and Europe;
 Whereas the philanthropy of Li Ka-shing has— (1)created a free hospice program throughout China;
 (2)built hospitals; and (3)provided medical services—
 (A)to correct cataracts; (B)to help children with cleft lips and palates; and
 (C)to install prosthetics for amputees; Whereas Li Ka-shing has developed a monastery as a modern institute for Buddhist education to spread peace and harmony;
 Whereas Li Ka-shing has brought relief to victims of tsunamis in American Samoa and Indonesia, as well as earthquakes around the world;
 Whereas Li Ka-shing has established Shantou University, the only privately funded public university in the world, to provide open enrollment to students across China, regardless of their means;
 Whereas, in his historic My Third Son speech, Li Ka-shing articulated his philosophy that his fellow man is as much a part of his family as are his sons, Victor and Richard;
 Whereas the My Third Son speech has been referenced by other philanthropists, such as Warren Buffett; Whereas the concept of the Third Son of Li Ka-shing has been mentioned in The Chronicle of Philanthropy and cited in the context of honors Li Ka-shing has received, such as the inaugural Malcolm S. Forbes Lifetime Achievement Award, the Carnegie Medal of Philanthropy, the Knight Commander of the Order of the British Empire, the Commandeur, Légion d’honneur in France, and the Grand Bauhinia Medal in Hong Kong; and
 Whereas Li Ka-shing has retired as Chairman of CK Group of Companies: Now, therefore, be it   That the Senate—
 (1)commends Li Ka-shing for his global business leadership and service to humanity through the advancement of philanthropy;
 (2)congratulates Li Ka-shing as he formally retires as chairman of the CK Group of Companies on May 10, 2018; and
 (3)respectfully requests that the Secretary of the Senate transmit a copy of this resolution to Li Ka-shing.
			
